DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/02/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. § 101 rejection of claim 14 has been withdrawn; (2) the 35 U.S.C. 102(a)(1) rejections of claims 1-8 and 11 over Hair et al. have been withdrawn; (3) the 35 U.S.C. 102(a)(1) rejection of claim 14 over Palm Oil World has been withdrawn; (4) the 35 U.S.C. 103 rejections of claims 9, 10, 12, and 13 over Hair et al. and Bos et al. have been withdrawn; and (5) the 35 U.S.C. 103 rejections of claims 15-19 over Bos et al. have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-19
Withdrawn claims: None
Previously cancelled claims: None
Newly cancelled claims: 16-19
Amended claims: 1, 4, 14, and 15
New claims: 20 and 21
Claims currently under consideration: 1-15, 20 and 21
Currently rejected claims: 1-15, 20 and 21
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/02/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 11, 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al. (U.S. 5,958,499) in view of Shankman (U.S. 2014/0134092 A1).
Regarding claim 1, Desai et al. discloses a taste-enhanced liquid oil-based suspension consisting of a carrier oil and edible solid particles that comprise crystalline sucrose (i.e., powdered sugar) (C1, L30-L47; C2, L51-L53).
Desai et al. does not disclose the particles as having a median diameter of 0.1-15µm.
However, Shankman discloses powdered sugar particles having an average particle size of less than 5µm ([0426]-[0428]).
It would have been obvious to one having ordinary skill in the art to utilize powdered sugar having a particle size within the claimed range in the product of Desai et al. For a salt particle, Desai et al. teaches that the particle size is critical and implicitly indicates a preference for relatively smaller particles (C2, L36-L39). A skilled practitioner would thus be motivated to consult and Shankman for additional instruction regarding a suitable particle size for the powdered sugar as well. Since Shankman discloses that powdered sugar may be reduced to an average particle size of less than 5µm and Desai et al. indicates a preference for relatively small particles for another component, the incorporation of powdered sugar having an average particle size of less than 5µm would be obvious to a skilled practitioner, which renders the claimed range of between 0.1-15µm obvious.
As for claim 2, Shankman discloses the powdered sugar as having a median diameter of 0.1-5µm ([0426]-[0428]).
As for claim 3, Desai et al. discloses the suspension as having an edible solid content of 1-30% w/w (C1, L41-L42).
As for claim 4, Desai et al. discloses the edible solid particles as further comprising crystalline salt (C2, L34-L39) and spices (C2, L51-L53).
As for claim 5, Desai et al. disclose the carrier oil as comprising canola oil, sunflower oil, soybean oil, olive oil, peanut oil, and MCT oils (C1, L59-L60).
As for claim 11, Desai et al. discloses a consumable product comprising the liquid oil-based suspension (C1, L30).
As for claim 15, Desai et al. discloses a method of preparing a taste-enhanced food product, the method comprising adding the oil-based suspension to a food product (C1, L10-L12, where pan broiling, pan frying, grilling, and sautéing implicitly involve adding the liquid butter alternative to a food product, such as meat).
As for claim 20, Desai et al. discloses the suspension as being without any solid fat particles (C1, L52 – C2, L29, where no indication is apparent that the suspension contains solid fat particles).
As for claim 21, Desai et al. discloses the edible solids as consisting of crystalline sucrose (C1, L41-L45, where no minimum amount is required for other edible solids, thus indicating they may consist only of crystalline sucrose).
Claims 1-8, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hair et al. (U.S. 5,326,582) in view of Desai et al. (U.S. 5,958,499).
Regarding claim 1, Hair et al. discloses a taste-enhanced liquid oil-based suspension consisting of a carrier oil and edible solid particles (C1, L64-L68) having a median diameter between 0.1-15 µm (C4, L59-L60; C5, L61-L63).
Hair et al. does not disclose the edible solid particles as comprising crystalline sucrose.
However, Desai et al. discloses a similar taste-enhanced oil-based suspension consisting of a carrier oil and edible solid particles that comprise crystalline sucrose (i.e., powdered sugar) (C1, L30-L47; C2, L51-L53).
It would have been obvious to one having ordinary skill in the art to incorporate crystalline sugar into the composition of Hair et al. First, Hair et al. indicates that the composition may comprise a flavorant (C5, L11-L12), which would prompt a skilled practitioner to consult Desai et al. for additional instruction regarding suitable components. Desai et al. discloses that “[d]ried herb and spices in flake, powder and extract of spices along with powdered sugar and starches can be added to give certain flavor profiles” (C2, L51-L53). A skilled practitioner would thus consider such added sugar to be added as a flavor component imparting sweet taste, as is conventional in the art, to be obvious. As such, adding crystalline sucrose to the composition of Hair et al. would be obvious, including wherein the crystalline sucrose is at a particle size as described in Hair et al. for reducing sugars (C4, L55-L60).
As for claim 2, Hair et al. discloses the particles as having a median diameter of between 0.1-5 µm (C4, L59-L60, where the range of “20 microns or less” is considered to encompass the claimed range).
As for claim 3, Hair et al. discloses the suspension as having an edible solid content of 1-30% w/w (C1, L66-L68).
As for claim 4, Hair et al. discloses that the composition may comprise crystalline salt (C5, L38-L45).
As for claim 5, Hair et al. discloses the carrier oil as comprising canola oil, palm oil, olive oil, sunflower seed oil, or soy oil (C3, L31-L36).
As for claim 6, Hair et al. discloses the carrier oil as comprising at least one heterogenous triglyceride comprising three non-identical aliphatic saturated fatty acids that include at least one fatty acid with more than ten carbon atoms (C3, L58-L68).
As for claim 7, Hair et al. discloses the at least one heterogenous triglyceride comprising three aliphatic saturated fatty acids wherein the fatty acid chains are each individually an integer between 6 and 22, at least one fatty acid chain is an integer of at least 10, and none of the three fatty acid chains are identical (C3, L58-L68).
As for claim 8, Hair et al. discloses the carrier oil as consisting of at least one heterogenous triglyceride (C3, L58-L68).
As for claim 11, Hair et al. discloses a consumable product comprising the liquid oil-based suspension (C2, L4-L5).
Regarding claim 14, Hair et al. discloses a fully saturated solid or semi-solid oil-derivative that consists of triglycerides of saturated fatty acids with at least one saturated fatty acid thereof having 12 carbons or more (C3, L8-L15, L60-L68; C5, L68 – C6, L2). The limitation that the oil derivative is “for a food product” is a statement of intended use that does not materially limit the claimed composition. MPEP 2111.02 II. The limitations that the oil derivative is “selected to provide a required temperature-viscosity profile and/or a required melting temperature profile of the oil-derivative that corresponds to the food product” and is “adapted to modify the organoleptic properties of the food product” are directed to process steps related to the intended use of the product, yet claim 14 claims a composition. The process limitations thus do not weigh into the analysis of the composition. Hair et al. further discloses the oil as comprising edible solid particles (C1, L64-L68) having a median diameter less than 15 µm (C4, L59-L60).
Hair et al. does not disclose the oil derivative as comprising crystalline sucrose.
However, Desai et al. discloses a similar taste-enhanced oil-based suspension consisting of a carrier oil and edible solid particles that comprise crystalline sucrose (i.e., powdered sugar) (C1, L30-L47; C2, L51-L53).
It would have been obvious to one having ordinary skill in the art to incorporate crystalline sugar into the composition of Hair et al. First, Hair et al. indicates that the composition may comprise a flavorant (C5, L11-L12), which would prompt a skilled practitioner to consult Desai et al. for additional instruction regarding suitable components. Desai et al. discloses that “[d]ried herb and spices in flake, powder and extract of spices along with powdered sugar and starches can be added to give certain flavor profiles” (C2, L51-L53). A skilled practitioner would thus consider such added sugar to be added as a flavor component imparting sweet taste, as is conventional in the art, to be obvious. As such, adding crystalline sucrose to the composition of Hair et al. would be obvious, including wherein the crystalline sucrose is at a particle size as described in Hair et al. for reducing sugars (C4, L55-L60).
As for claim 15, Hair et al. discloses a method of preparing a taste-enhanced food product, the method comprising adding the oil-based suspension to a food product (C1, L12-L14; C2, L4-L7).
Claims 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hair et al. (U.S. 5,326,582) in view of Desai et al. (U.S. 5,958,499) as applied to claim 1 above, and further in view of Bos et al. (U.S. 8,197,851 B2).
Regarding claim 9, Hair et al. and Desai et al. disclose the suspension of claim 1. Hair et al. also discloses the carrier oil as comprising at least 90% saturated fatty acids (C3, L13-L15, which is interpreted as teaching that as high as 100% of the oil may comprise saturated fatty acids). Desai et al. discloses the composition as comprising an antioxidant (C1, L46-L47).
The cited prior art does not disclose the composition as comprising an antioxidant from the claimed list.
However, Bos et al. discloses an oil-based suspension (C2, L30-L31) that may comprise an antioxidant (C2, L36-L38; C4, L3-L5) that may be tocopherol (C4, L35-L36).
It would have been obvious to one having ordinary skill in the art to produce the composition of Hair et al. with tocopherol as an antioxidant. First, Hair et al. discloses that the composition may comprise carotene color (C6, L31, L36). Bos et al. indicates that carotene is susceptible to oxidation (C1, L26-L28), and further indicates that naturally-sourced oils such as palm oil contain carotenoids (C2, L19-L20). Bos et al. discloses that the inclusion of an antioxidant in an oil suspension mitigates oxidation of carotene (C2, L36-L38). Desai et al. similarly discloses the inclusion of an antioxidant in order to protect the flavor of the oil (C1, L46-L47). Since Hair et al. discloses the inclusion of carotene and other flavors in an oil composition (C5, L11-L24), which Bos et al. and Desai et al. indicates are susceptible to oxidation and degradation, it would have been obvious to a skilled practitioner to include an antioxidant, such as tocopherol, in the oil product of Hair et al. in order to mitigate oxidation/degradation of components in the mixture.
As for claim 10, Hair et al. discloses the carrier oil as comprising at least 99% saturated fatty acids (C3, L13-L15, which is interpreted as teaching that as high as 100% of the oil may comprise saturated fatty acids). Desai et al. discloses the inclusion of an antioxidant in an amount of “up to 5 wt. %” (C1, L46). As such, the claimed range of 200 ppm or less is considered obvious to a skilled practitioner.
As for claim 12, Hair et al. discloses the composition as being a solid or liquid (C1, L64-L65) but does not specifically disclose the production of a taste-enhanced paste separated from centrifugated liquid oil-based suspension of claim 1.
However, Bos et al. discloses an oil-based suspension (C2, L30-L31) that may be formed into a cream or gel (C9, L28-L30).
It would have been obvious to one having ordinary skill in the art to form the oil-suspension of Hair et al. into a taste-enhanced paste. Since Hair et al. indicates that the composition may be in the form of a liquid or solid (C1, L64-L65), a skilled practitioner would be motivated to consult Bos et al. for further clarification regarding suitable product forms. The instruction in Bos et al. that such a composition may be formed into a cream or gel (C9, L28-L30), which a skilled practitioner would recognize as being an intermediate-type product between a liquid and a solid, renders obvious the production of such a semi-solid type product obvious, including a paste. The presence of sugar in the composition would cause the paste to be “taste-enhanced”. Lastly, MPEP 2113 I states: “E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” That claim 12 requires the product to be “separated from centrifuged liquid oil-based suspension” does not patentably distinguish the claimed product from a concentrated semi-solid product that would be obvious in view of the prior art. As such, the product of claim 12 is considered obvious to a skilled practitioner.
As for claim 13, Hair et al. discloses the carrier oil as comprising a melted fully saturated solid or semi-solid oil-derivative that comprises triglycerides of saturated fatty acids with at least one saturated fatty acid thereof having 12 carbons or more (C3, L8-L15, L60-L68; C5, L68 – C6, L2).
Double Patenting
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/564,223. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are only slightly narrower than those of the ‘223 application in terms of including a lower limit on the particle diameters and limiting the solid particles to being sucrose. The present claims would nonetheless be obvious in light of the claims of the ’223 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 101: Applicant has overcome the 35 U.S.C. § 101 rejection of claim 14 based on amendment to the claim. Accordingly, the 35 U.S.C. § 101 rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claims 1-8 and 11 over Hair et al.: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejections of claims 1-8 and 11 based on amendments to the claims. Accordingly, the 35 U.S.C. § 102(a)(1) rejections have been withdrawn. However, upon further consideration, new grounds of rejection are made under 35 U.S.C. § 103 over Hair et al. in view of Desai et al. as detailed previously herein. To the extent Applicant’s arguments remain relevant, they are addressed as follows.
Applicant argued that Hair et al. explicitly teaches against non-reducing sugars in teaching exclusively the inclusion of reducing sugars (Applicant’s Remarks, p. 6, ¶3; p. 7, ¶1).
However, teaching the necessity of including a reducing sugar does not constitute teaching away from the presence of a non-reducing sugar, especially for other purposes such as simply adding flavor/sweetness. Examiner maintains that Hair et al. as modified by Desai et al. renders the inclusion of crystalline sucrose in the oil composition obvious.
Applicant further argued that Hair et al. teaches away from the claimed invention by teaching a mixture of solid fat and liquid oil and teaching the carrier material to be the solid fat (Applicant’s Remarks, p. 7, ¶2).
As discussed in paragraph 49 of the previous Office Action, Hair et al. discloses that the invention may be a liquid composition (C1, L64-L65), wherein solid fat particles may be dispersed in the liquid (C3, L1-L3). Present claim 1 does not require the exclusion of solid fat particles, since the edible solid particles are merely required to comprise salt and/or sucrose. Examiner maintains that Hair et al. thus does not teach away from the claimed composition due to teaching that the composition may comprise solid fat particles. Additionally, Hair et al. explicitly teaches that the carrier material may be a liquid (C3, L1-L3; C3, L27-L35), which contradicts the assertion that the reference teaches the carrier material to be solid fat. Applicant’s arguments remain unpersuasive.
Claim Rejections - 35 U.S.C. § 102(a)(1) of claim 14 over Palm Oil World: Applicant has overcome the 35 U.S.C. § 102(a)(1) rejection of claim 14 based on amendment to the claim. Accordingly, the 35 U.S.C. § 102(a)(1) rejection has been withdrawn.
Claim Rejections - 35 U.S.C. § 103 of claims 9, 10, 12, and 13 over Hair et al. and Bos et al.: Applicant has overcome the 35 U.S.C. § 103 rejections of claims 9, 10, 12, and 13 over Hair et al. and Bos et al. based on amendments to the claims. However, upon further consideration, new grounds of rejection are made in view of Hair et al. combined with Desai et al. and Bos et al.
Claim Rejections - 35 U.S.C. § 103 of claims 15-19 over Bos et al.: Applicant has overcome the 35 U.S.C. § 103 rejections of claims 15-19 over Bos et al. based on amendments to and/or cancellation of the claims. However, upon further consideration, a new ground of rejection is made of claim 15 in view of Desai et al. and Shankman.
Double Patenting: Applicant deferred responding to the double patenting rejections until allowable subject matter has been identified (Applicant’s Remarks, p. 9, ¶3).
The provisional double patenting rejections of claims 1-14 have been maintained herein.
Conclusion
Claims 1-15, 20 and 21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793